FINDINGS OF FACT
James A. Parker, SENIOR UNITED STATES DISTRICT JUDGE
On February 8, 2012, Plaintiffs filed a complaint challenging the presence of the Ten Commandments Monument (TCM) standing on the City Hall Lawn (CHL) in front of the City of Bloomfield, New Mexico’s Municipal Complex (BMC), a complex that includes the City Hall, the Fire Station, and the offices of various municipal departments. See COMPLAINT (Doc. No. 1). On July 19, 2013, the Court, along with counsel for the parties, inspected the TCM and other monuments on the CHL. After denying the parties’ cross motions for summary judgment, the Court held a trial on March 10, 2014 through March 12, 2014 to address certain issues of material facts. The parties have agreed that the Court should make factual findings based on the parties’ stipulated facts and the evidence presented at trial. On May 9, 2014, at the request of the Court, the parties filed proposed findings of fact supported by citations to the record. See PLAINTIFFS’ PROPOSED FINDINGS OF FACT (Doc. No. 120); DEFENDANT’S REQUESTED FINDINGS OF FACT (Doc. No. 121). After carefully reviewing the parties’ proposed findings of fact, the trial transcript, the stipulated facts, and the exhibits and taking into account the observations in July 2013, the Court now makes the following factual findings.
THE PARTIES
Plaintiffs
1. Plaintiff Jane Felix has resided in Bloomfield, New Mexico for the last 12 1/2 years.
*11342, Plaintiff B.N. Coone has resided in Bloomfield, New. Mexico since 2006.
3. Plaintiffs are Wiccans who believe in multiple deities of different genders. Wiccans are adherents of a polytheistic movement well-established in the United States and have distinctive patterns of observance and moral beliefs.
4. Both Plaintiff Felix and Plaintiff Coone object to the placement of the TCM on city property because of , their sincere belief that the Ten Commandments are tenets of a foreign religion; thus, the display of the Ten ..Commandments causes Plaintiffs to feel like outsiders.
5.' For example, Plaintiff Felix dis- - agrees with the directive “Thou shalt have no other gods before me,” because it is inconsistent with her polytheistic beliefs.
6, However, Plaintiff Felix is not offended by the Gettysburg Address, a speech which Plaintiff Felix views as the personal'statement of President Lincoln, even though it contains the exhortation that the country, which was fractured by the civil war, dedicate itself to the task of ensuring “that this nation, under God, shall have a new birth of freedom.”
7, Likewise, . Plaintiff Felix is not troubled by the words found in the Declaration of Independence monument, .-.including “Nature’s God,” “endowed by their Creator,” “appealing to the Supreme Judge of the World,” or “a firm reliance on the protection of divine Providence.” ■ -
8, Plaintiff Felix -has gone to City Hall and has personally observed the-inscription of the Ten Commandments on the TCM on at least one occasion.
9. In addition, Plaintiff Felix sees the TCM from a distance five to six times.a week while driving past City Hall on U.S. Highway 550 in the direction of Aztec, Durango, and Farmington. While Felix cannot read the text on the monument from the highway,’she knows its content and remains bothered by its presence.
10. In order to avoid seeing the TCM close up, Plaintiff Felix has stopped paying her water bill in person at City Hall.
11. Plaintiff Coone currently sees the TCM in close proximity about once a-month when he goes to City-Hall to pay the water bill for his family residence. While Plaintiff Coone knows what' the Ten Commandments are, he has never actually read the text of the TGM on the CHL.
12. Plaintiff Coone also drives past the TCM three or four times a week while taking his grandson to school and while traveling on U.S. Highway 550 to Aztec, New Mexico to visit family or to shop.
Defendant and Relevant Officials
13. Defendant City of Bloomfield is a municipal corporation in northwest- - ern New Mexico; its governing body is the Bloomfield City Council.
14. Kevin Mauzy, the prime mover behind the establishment of the TCM, resides in the City of Bloomfield and was a 'member of the City Council from 2004 to 2008; he currently is a member of the,' City Planning and. Zoning. Commission and a volunteer member of the City Fire Department.
*113515.. Mr. Mauzy has a background as a building contractor.
16. Mr. ‘ Mauzy is a devout Christian and a member of a local church called New Beginnings Fellowship. He professes a sincere belief that the Ten Commandments are “an important part of God’s moral law.”
17. It was Mr. Mauzy’s idea to erect a monument displaying the Ten Commandments on the CHL in front of the BMC, and it was his vision, energy, and activity that ultimately led to the construction of the TCM as well as the other monuments displayed on the lawn.
IS. Scott Eckstein has been the City of Bloomfield’s Mayor, its chief executive officer, since 2006.
19. Lynne Raner served on the Bloomfield City Council from 1998 to December 2011.
20. Lamar Morin served on the City Council from around 2001 to 2008.
21. Matt Pennington has served on the City Council from March 2008 to present.
22. Sam Hinson served on the . City Council during 2007.
23. David Fuqua has .been the City of Bloomfield’s City Manager, its chief administrative officer, since 2010.
CHRONOLOGY OF SIGNIFICANT EVENTS
24. In the spring of 2004, Mr. Mauzy ran for and was elected to the Bloomfield City Council.
25. , As- part of his election campaign, Mr. Mauzy proposed erecting displays and artwork to beautify the City of Bloomfield. For example, Mr. Mauzy thought it would be a good idea to allow local artists to exhibit their wares around the city to promote local southwest culture. Once elected, Mr, Mauzy spoke with other city officials about placing sculptures in Bloomfield.
26. Sometime later, most likely in the spring of 2006, Mr. Mauzy traveled to Roswell, New Mexico with another city councilor, Lynne Raner, for the annual meeting of the New Mexico Municipal League, During this trip, Mr. Mauzy and Lynne Raner noticed various monuments including some honoring members of the armed services and one displaying the Ten Commandments in a city park, near a government building. Lynne Raner specifically commented to Mr. Mauzy about the monument with the Ten Commandments.
27. After returning from Roswell, Mr. Mauzy began discussing the idea of placing monuments, beginning with a Ten Commandments monument, on the CHL, The Bloomfield citizens and officials with whom Mr. Mauzy spoke all liked his idea.
28. On April 3, 2007, at a special City Council meeting, Mr. Mauzy made a presentation proposing that the • City of Bloomfield allow him to install monuments, funded by private ' citizens, on the CHL in front of the BMC. Examples of prospective monuments discussed by Mr. Mau-zy included the Declaration of Independence, the Constitution, the Code of Hammurabi, and the Mag-na Carta.
29. However, Mr. Mauzy did not seek formal approval to construct multiple historical monuments. While his presentation outlined his general aspirations, his focusi was • on acquiring permission to erect a Ten *1136Commandments monument, which he viewed as the “start of a series.”
30. Neither Mr. Mauzy nor any City Council member discussed putting a Ten Commandments monument in a Bloomfield public park or in any place other than the CHL.
31. After hearing Mr. Mauzy’s proposal, the City Council, then comprised of Lamar Morin, Lynne Raner, Kevin Mauzy, and Sam Hinson, unanimously approved the placement of a Ten Commandments monument on the CHL. The City Council did not approve the installation of any other monument.
32. The City Council placed no restriction on how quickly Mr. Mauzy could build a Ten Commandments monument.
33. At the time of the April 3, 2007 meeting, there was no written policy regarding the placement of monuments on the CHL. The Bloomfield City Council had complete discretion to accept or reject Mr. Mauzy’s request to erect a Ten Commandments monument on the lawn.
34. Shortly after the April 3, 2007 vote, Mr. Mauzy contacted Family Craft Memorials, a local business, about beginning work on a Ten Commandments monument.
35. After consulting with Family Craft Memorials, Mr. Mauzy started soliciting money to purchase the monument. As part of this process, Mr. Mauzy set up funds at two local churches to collect donations.
36. On July 1, 2007, Mr. Mauzy placed a deposit with Family Craft Memorials to construct the TCM.
37. Eight days later, on July 9, 2007, the Bloomfield City Council unanimously approved Resolution # 2007-12, creating the 'first forum policy governing the placement of permanent monuments on the CHL.
38. As 2007 progressed, fundraising “died off,” and Mr. Mauzy eventually abandoned efforts to build the TCM.
39. During the ensuing “dead period,” on March 10, 2008, Mr. Mauzy left the Bloomfield City Council.
40. Mr. Mauzy took no further action regarding the TCM until the end of 2010, at which time he contacted other members of the community to ask for their support to revive the project. With the help of these individuals, Mr. Mauzy began fund-raising more aggressively. He also contacted Family Craft Memorials to complete the design process.
41. Mr. Mauzy worked with Family Craft Memorials staff to select the text and images that now appear on the TCM. On December 27, 2010, Mr. Mauzy and Family Craft Memorials finalized the art and lettering for the portion of the monument containing the text of the Ten Commandments. The version of the Ten Commandments chosen by Mr. Mauzy and Family Craft Memorials is a summary text derived from the King James Version of the Bible.
42. In the spring of 2011, Mr. Mauzy attended a City Council meeting and, during the part of the meeting open for public input, he informed the City Council about his progress constructing the TCM, saying the monument was “getting closer to actually being put up.” The City *1137Council did not vote on the monument at this meeting.
43. In early June 2011, Mr. Mauzy met David Fuqua, the City Manager, at the CHL and selected a location for the TCM, which Mr. Mauzy believed would allow room for the construction of additional monuments; Mr. Fuqua said this location was acceptable.
44. Around the same time as his conference with David Fuqua, Mr. Mauzy called the City Clerk and asked to be placed on the June 13, 2011 City Council meeting agenda so that he could make a presentation about the TCM to the City Council under the Bloomfield forum policy. This formal presentation was solely Mr. Mauzy’s idea; no city official asked or encouraged Mr. Mauzy to make the presentation on June 13, 2011.
45. Mayor Scott Eckstein and City Manager David Fuqua scheduled Mr. Mauzy’s presentation at the June 13, 2011 meeting on the consent agenda, a section of the agenda which contains items that are routine or procedural, or that have been previously discussed. In other words, an item is assigned to the consent agenda if city officials anticipate little or no discussion about that item. Items on the consent agenda are usually grouped as a block for voting, to save time.
46. Mayor Eckstein approved of putting Mr. Mauzy’s appearance on the consent agenda, since the City Council had previously discussed the placement of the TCM.
47. On June 13, 2011, Mr. Mauzy made a presentation to the City Council about placement of the TCM. Prior to his presentation, the members of the City Council were provided with a sketch of the TCM, an aerial photograph identifying the proposed location of the TCM, and a copy of the Bloomfield forum policy, Resolution # 2007-12.
48. While making his proposal, Mr. Mauzy fielded and answered questions about the TCM.
49. After Mr. Mauzy finished, the City Council unanimously approved “Acknowledge monument placement” as part of the consent agenda, effectively approving the location of the TCM selected by Mr. Mauzy.
50. At the time of the June 13, 2011 vote, Councilors Lynne Raner and Matt Pennington believed that the TCM complied with the Bloomfield forum policy, Resolution # 2007-12.
51. Not long after the June 13, 2011 meeting, Mr. Mauzy spoke with Bloomfield officials who confirmed that he did not need additional permits to erect the TCM.
52. With the assistance of other private citizens, Mr. Mauzy prepared the foundation for the TCM in late June 2011 and installed the monument itself on July 1,2011.
53. Both Mayor Eckstein and City Manager Fuqua, two of the highest ranking Bloomfield officials, were present at the final installation.
54. The same day the TCM was erected, July 1, 2011, Mr. Mauzy placed a disclaimer sign on the lawn near the TCM explaining that the City of Bloomfield had created a public forum where local citizens could display monuments reflecting “the City’s history of law and government,” but stating that any message on a monument “does not nec*1138essarily reflect -the opinions of the City.”
55. Prior to the installation of the TCM there were ho other manmade monuments on the CHL. The only other sizeable item oh the lawn was a tree memorializing a prior mayor; this tree -has since died and was removed by Mr. Mauzy with the permission of City Manager Fuqua.
56. ■ On July 4, 2011, Mr. Mauzy held a dedication ceremony for the TCM.
57. On July.25, 2011, the City Council amended the Bloomfield forum policy by ■ approving Resolution #2011-15..
58. On October 24, 2011, the City Council approved Mr. Mauzy’s re- ' quest to erect a three-part Declara- . tion of Independence monument on the CHL under the updated forum policy.
59. Also during October 2011, Mr. Mauzy presented to the City Council a diagram, created iri consultation with a landscape architect, depicting Mr. Mauzy’s vision of a comprehensive plan for the layout of the CHL. See Defendant’s Ex- ■ hibit-C.
60. Mr. Mauzy erected the Declaration of Independence monument in three adjoining parts during early November 2011 and held a dedication ceremony for this monument on November 11, 2011.
61,. On February. 8, 2012, Plaintiffs filed this lawsuit.
62, On April 23, 2013, the Bloomfield City Council approved Mr. Mauzy’s request to install a Gettysburg Ad- ' dress monument. .
63. During June and July 2013, Mr. Mauzy erected and then dedicated the Gettysburg Address monument.
64. In many respects, Mr. Mauzy followed the same process in establishing all three monuments. First, he spearheaded fundraising for the monuments.’ Second, , because he felt confident that the City Council would approve his requests, he ordered each monument prior to receiving formal approval for the monument under the Bloomfield forum policy. Third, when Mr. Mauzy sought approval to build the Declaration of Independence and Gettysburg Address monuments, he did so by making presentations that were similar to his June 13, 2011 presentation concerning the TCM. Fourth, Mr. Mauzy did not obtain additional permits'to build any of the monuments. Finally, Mr. Mau-zy planned and held a dedication ceremony for each monument.
65. However,. Mr, Mauzy’s approach to establishing the TCM differed in two regards. First, he initially proposed the TCM prior to the adoption of the Bloomfield forum policy, whereas he only sought approval of the other monuments under the forum policy. Second, Mr. Mauzy ini'tially solicited money for the TCM through local churches. At some point in time during the fundraising process for the TCM, he stopped employing this technique and never resumed using’ local churches to collect donations for any other monument.
66. No one other than Mr. Mauzy has ever sought approval to place a monument on the CHL under the Bloomfield forum policy,
CURRENT APPEARANCE OF THE TCM
67. The Bloomfield City Hall, the seat of government for the City of *1139Bloomfield, is located at 915 North 1st Street (U.S. Highway 550), within a set of buildings that are officially known as the Bloomfield Municipal Complex (BMC).
68. The CHL is a grassy area in front of the BMC between the parking lot and the building; it is visible from and is about 126. feet west of ' North 1st Street (U.S., Highway 550).
69. Stipulated Exhibit XVII is an aerial photograph of the BMC, which accurately portrays the location of the CHL. As this photograph depicts, the CHL is bisected by a sidewalk running east to west and leading to a sealed door that is no longer in use and has been locked for at least eight years. The main entrance into City Hall is located under a blue awning directly north of the CHL.
70. The Ten Commandments, Declaration of Independence, and Gettysburg Address monuments are all located on the CHL’s north half (the north lawn), the dimensions of which are approximately 30 feet from east to west and about 45 feet from south to north.
71. The north lawn is bounded on the east by a concrete sidewalk that separates the grass from the parking lot; it is bounded on the north by the wing of the BMC containing the main entrance, on the west by .the front facade of the BMC, and on the south by the sidewalk that bisects the CHL.
72. Stipulated Exhibit XVI-M is a photograph of the north lawn, showing the current locations of the three monuments. The TCM, facing east, is in the north lawn’s southeast corner formed by the sidewalk that goes from east to west toward the sealed door and by the sidewalk beside the parking lot. The Gettysburg Address monument is located in the northeast corner of the north lawn, also adjacent to the parking lot sidewalk and also facing east. .Finally, the Declaration of Independence Monument, comprised of three separate tablets, is located in the northwest corner of the north lawn, near the building corner formed by the .front fagade of the BMC and the entrance wing of the BMC.
73, There is an easterly facing disclaimer sign, with red lettering painted on a white field, north of the TCM which reads:- “The City has intentionally opened up the lawn around City Hall as a public forum where local citizens can display monuments that reflect the r City’s history of law and govern- ■ ment. Any message contained on a monument does not necessarily reflect the opinions of the City, but are statements from private citizens. If you would like to display a monument in this. forum, please contact the City Clerk, who can give you a copy of the ordinance that explains the procedures for displaying a monument.”
74. The conspicuousness of-the different monuments varies based on the viewpoint of the observer. A driver who enters the BMC parking lot ■ ■ from the south driveway would notice the TCM first. .On the other hand, a driver entering the parking lot from the north driveway would initially see the Gettysburg Address monument. Since the TCM and the Gettyburg Address monument both adjoin the parking lot, *1140either would be seen before a person would view the Declaration of Independence three-tablet monument.
75. The TCM is neither the most nor ' least prominent monument on the lawn. Both the TCM and the Gettysburg Address monument abut the sidewalk that runs along the parking lot in front of the BMC and they are equally noticeable. However, the TCM is close to the flagpole flying the American flag.
76. Stipulated Exhibit XV-B is a photograph of the TCM; it shows the title “The Ten Commandments” near the top of the tablet in large type. The text of the Ten Commandments is engraved below the title in smaller type, and under the text in yet smaller lettering is a dedication: “PRESENTED TO THE PEOPLE OF SAN JUAN COUNTY BY PRIVATE CITIZENS RECOGNIZING THE SIGNIFICANCE OF THESE LAWS IN OUR NATION’S HISTORY JULY 4, 2011.” At the bottom of the monument, in the smallest type, appears a disclaimer: “ANY MESSAGE HEREON IS OF THE DONORS AND NOT THE CITY OF BLOOMFIELD.”
77. The titles, texts, dedications, and disclaimers on the Gettysburg Address monument and the Declaration of Independence monument are similar to and in roughly the same sizes as those on the TCM.
78. The TCM’s concrete foundation is 12 inches thick, 36 inches wide, and 60 inches long; its granite base is 6 inches thick, 12 inches wide, and 42 inches long; its granite tablet is 6 inches thick, 30 inches wide, and 60 inches tall.
79. The Gettysburg Address monument and the three parts of the Declaration of Independence monument are of dimensions and materials similar to those of the TCM.
80. A number of framed documents are displayed in the hallway inside City Hall, including the Declaration of Independence and the Gettysburg Address, with no disclaimer that these documents do or do not express an opinion on behalf of the City of Bloomfield. Prior to March 2014, these documents were exhibited in the City Council chambers on the wall behind the place where the City Council sits during its meetings.
CITY OF BLOOMFIELD FORUM POLICIES
81. Stipulated Exhibit I is a copy of Resolution #2007-12, the Bloomfield forum policy that was in effect when the TCM was installed.
82. Resolution # 2007-12, the first forum policy, governs the placement of permanent structures on the CHL.
83. Under the policy, a monument must satisfy nine criteria to qualify for placement on the CHL. Most notably, the monument must “relate to the history and heritage of the City’s law and government,” the monument must be “constructed of granite or marble,” and the monument must contain a statement “explaining that the message communicated by the monument is that of the donor, not the City of Bloomfield.”
84. If a proposed monument fulfills all nine criteria, the City Council must consider additional factors before *1141making its final decision whether to approve the monument, and if approved, where to place it. The City Council maintains absolute discretion to reject a monument proposal based on aesthetic, safety, or practical concerns.
85. The forum policy does not contain the words “City Manager;” nor does the policy confer on the City Manager any role in the decision-process for placing monuments on the CHL.
86. Stipulated Exhibit II is a copy of Resolution # 2011-15, the amended City of Bloomfield forum policy, which is now in effect.
87. ■ Only two substantive differences exist between Resolution # 2007-12 and Resolution #2011-15. Resolution # 2007-12, the first forum policy, governed the placement of “permanent” structures. This word was deleted from Resolution # 2011-15, the second forum policy, which contains a new provision stating that monuments approved under the new policy are authorized for placement only for a period of ten years. At the end of the ten-year period, the “donor is permitted to submit another request to extend the time for display for another ten (10) years.” No limit on the number of times the City Council may extend the ten-year periods is specified.
88. In all other respects, the two forum policies are identical. For example, monuments built under the second forum policy must also be constructed of granite or marble.
89. Notably, neither forum policy requires city officials to erect a disclaimer sign that is separate and distinct from the proposed monuments.
90. The disclaimer sign that currently stands on the CHL was designed, purchased, and erected by Mr. Mauzy after he left the City Council. The language on the sign, enclosed in quotation marks, is language Mr. Mauzy received from a lawyer. No city official was involved in drafting the language on the sign. No city funds were used for the purchase of the sign.
91. Mr. Mauzy placed the disclaimer sign on the CHL after showing the completed sign to the City Manager, David Fuqua, and asking if it was permissible.
92. There is no indication that the City of Bloomfield has taken any steps to advertise the existence of its forum policy or that it has encouraged other members of the community to erect monuments on the CHL. The City has never published or disseminated any literature explaining the CHL or the different monuments on the CHL.
93. Mr. Mauzy submitted both Resolution # 2007-12 and Resolution #2011-15 to the City Council for consideration. He submitted Resolution # 2007-12 to the Bloomfield City Attorney on April 25, 2007, while he was still a member of the City Council. In 2011, he submitted Resolution #2011-15 to the City Manager, David Fuqua, “for information purposes.” While Mr. Mau-zy did not directly ask to have Resolution #2011-15 placed on the City Council agenda, he was not surprised when the City Council adopted his proposal.
JULY 2011 DEDICATION CEREMONY
94. Mr. Mauzy planned and organized the July 4, 2011 dedication ceremo*1142ny for the TCM, choosing who would speak and acting as the mas- . ter of ceremonies, No Bloomfield city official- spoke at the ceremony or played any role in determining the-format or content of the ceremony. ,.
95. Mr. Mauzy received permission to ■ conduct the ceremony at BMC from city officials.
96. The City of Bloomfield does not 'have ⅛ formal policy concerning • events on the CHL. In fact, David Fuqua could not remember ever being asked about holding an event on the CHL before Mr. Mauzy . planned the July 4, 2011 TCM dedication ceremony. David Fuqua approved-Mr. Mauzy’s request to hold a dedication ceremony because he thought it was “a good thing.” He did -not inquire whether there would be an invocation, religious speakers, or other religious demonstrations at'the ceremony.
97. Mr. Mauzy asked George Riley, a deacon at the Bloomfield First Baptist Church, to give an invoca- ■ tion; he asked the local Veterans of Foreign Wars (VFW) Post to conduct a flag folding ceremony.
98. When selecting Mr. Riley as a speaker, Mr. Mauzy was unaware that Mr. Riley was a deacon of the First Baptist Church.
99. The flag folding ceremony was conducted by a VFW member wearing a hat that said: “Post Chaplain.”
100. Stipulated Exhibit XXV is an accurate transcript of the dedication ceremony, which the Court incorporates by reference into its Find- ...... ings of Fact.
101. During the ceremony, Mr. Mauzy read aloud the disclaimer that is . imprinted ;on the TCM: “Any message hereon is that of the donors and not of the City of Bloomfield.” .
102. The dedication ceremony eon- -• - tained numerous religious references, e.g. during his concluding remarks, Mr. Mauzy declared “God and his Ten Commandments continue to protect us from our evil.” As a whole, the ceremony iterated Mr.,Mauzy’s belief in the importance to this Country of the Ten Commandments and other Christian precepts,. both historically and at the present time.
103. Bloomfield Police and -Fire Department officials attended the ceremony to ensure safety, direct . traffic, and provide emergency medical services. This is standard practice for large private events on public property.
104. The Bloomfield Police Department assigned additional police personnel to be present at the dedication ceremony in case.of protest. Nine Bloomfield police officers, four San Juan County Sheriffs Department deputies, two members of the Farmington Police Department bomb squad, and several Bloomfield firefighters attended the ceremony. In comparison, the Bloomfield Police Department normally assigns only four officers > to patrol Bloomfield Days, an annual private event with an expected attendance similar to that of the TCM dedication ceremony. However, assigning additional officers to an event where protesting is anticipated is. also standard practice.
105. The Bloomfield Police and Fire Department did not treat the cer*1143emony differently from any other private event.
FUNDING FOR THE TCM
106. The TCM cost $3,940.06.
107. Mr. Mauzy initially coordinated fundraising efforts for the TCM by asking two local churches, Jacob’s Well (now named “New Beginnings Fellowship”) and First Baptist Church, to channel funds to Family Craft Memorials.
108. In 2ÜÓ7, while he was still a member of the Bloomfield City Council, Mr. Mauzy told a reporter from the Farmington Daily Times: “We want everyone to be able to be a part of it. We’ve set up a fund through Jacob’s Wéll for people to make donations privately or through their church.”
109. At some point, about halfway through the fundraising process, Mr. Mauzy began asking donors to send money directly to Family Craft Memorials.
110. Mr. Mauzy did not create a list of persons or organizations who made donations -towards the purchase of the TCM, and he cannot identify a single donor,
111. Mr. Mauzy personally donated $220 for the construction of the TCM.
112. In 2006, while she was a member of the Bloomfield City Council, Lynne Raner contributed money for the, TCM through Jacob’s Well , , per Mr. Mauzy’s suggestion.
113. Lamar Morin, another member of the City Council who voted to approve the TCM in 2007, also donated to the monument fund.
114. Additionally, the church attended by Bloomfield Mayor Scott Eck-stein, Berea Baptist Church of Bloomfield, gave money for the construction of the TCM.
116.The City of Bloomfield made no contribution to help, obtain the TCM.
OWNERSHIP OF THE TCM
116. .The CHL, on which the TCM stands, is the property of the City of Bloomfield.
117. The City of Bloomfield does not own the TCM.
118. The City of Bloomfield has taken the position that the Four Corners Historical Monument Project ’’ owns and maintains the TCM. ■
119. The Four Corners Historical Monument Project ⅛ not a .legal entity; it simply is a name Mr. Mauzy chose to describe his efforts to erect monuments on the CHL.
120. The Four Corners Historical Monument Project has no phone number, mailing address, bank account, or membership list. The Bloomfield Mayor, the City Manager, and various.city councilors could not identify a single member . of the Four Corners Historical Monument Project other than Mr. Mauzy.
121. Mr. Mauzy explained that someone desiring to speak with the Four Corners Historical Monument Project about relocating a monument would have to contact him.
122. Mr. Mauzy has maintained the TCM and the other monuments by cleaning the monuments, installing solar lights, and replacing light batteries.
*1144123. The City of Bloomfield has not provided Mr. Mauzy any resources to maintain the monuments on the CHL.
124. For all practical purposes Mr. Mauzy, himself, owns the TCM.
PERMANENCE OF THE TCM
125. The installation of the TCM occurred in several steps: first, the foundation was laid; then the granite base of the monument was affixed to the foundation; ¿nd finally, the monument tablet was attached to the base using steel dowels.
126. To lay the foundation, Mr. Mauzy and other private citizens excavated approximately 14 to 16 inches of dirt and grass, placed a mat of rebar in the ground, and poured roughly 800 pounds of concrete into a wooden mold.
127. The TCM base and tablet were transported to the CHL from Family Craft Memorials on a flatbed truck with a hydraulic attachment for lifting and setting the monument in place. The total weight of the TCM, including the concrete foundation, is roughly 3,400 to 3,800 pounds.
128. There are currently no plans to remove the TCM from the CHL.
129. Given the size, weight, and formation of the TCM, it is effectively permanent. As Mr. Mauzy explained at the dedication ceremony, the TCM is made from “enduring hard granite” and stands as an “enduring symbol” of the “foundational bedrock of the United States of America” and the “resolve of our founding fathers.”
COMMUNITY DIVISIYENESS
130. The vast majority of people who have publicly expressed an opinion about the TCM have supported it.
131. Nonetheless, some members of the community expressed objections to the TCM at the April 3, 2007 City Council meeting where it was officially proposed for the first time.
132. After this initial meeting, a number of citizens presented a petition to the City of Bloomfield opposing the placement of the TCM on city property.
133. Others, including Plaintiff Jane Felix, wrote letters to the City of Bloomfield protesting the TCM.
134. Citizens also expressed displeasure with the monument in letters to local newspapers.
135. During this time period, Mr. Mau-zy received a few threatening letters and phone messages.
136. At the June 13, 2011 City Council meeting, where the placement of the monument was approved after the adoption of the forum policy, Mr. Ron Lasley spoke against the TCM.
137. Both Mr. Mauzy and the Bloomfield Police Department were concerned about the possibility of protesters attending the July 4, 2011 dedication ceremony.
138. Mr. Mauzy and the other Bloomfield officials were aware that establishment of the TCM on the CHL might result in a lawsuit.
MESSAGE CONVEYED BY THE TCM
139. During the course of this lawsuit, Mr. Mauzy has explained that he *1145chose to erect the TCM for “historical,” not “religious,” purposes.
140. According to Mr. Mauzy, he asked to put the TCM and the accompanying monuments on the CHL because the documents inscribed on the monuments are historical, and City Hall is “where the council sits, where the rules and policies are made.”
141. Similarly, at the trial, Lamar Morin denied that he voted in favor of allowing the TCM in order to introduce “God’s law” onto the CHL.
142. Nonetheless, it is clear that (1) the Ten Commandments hold moral significance for Mr. Mauzy, Lamar Morin, and many of the others who supported Mr. Mauzy’s project, and (2) Mr. Mauzy was invested in erecting the TCM on the CHL.
143. Mr. Mauzy, and several of the other Bloomfield officials who supported Mr. Mauzy’s project, are devout Christians. For example, at the time the monument was approved, Lamar Morin was a pastor at the Bloomfield First Baptist Church.
144. Similarly, before Matt Pennington voted in favor of Mr. Mauzy’s TCM proposal, he authored an article in Bits & Pieces, published by the City of Broomfield, in which he wrote, “I have always thought of faith as an anchor” and “it is community and faith that rounds out who we are and what we are made of.”
145. Mr. Mauzy testified that he views this lawsuit as an attack on his religious freedom.
146. At a 2007 City Council meeting, Mr. Mauzy was confronted about whether he had a religious purpose behind erecting the TCM, by an individual Mr. Mauzy deemed to be a troublemaker. Mr. Mauzy denied having a religious motive, declaring: “Our nation was founded on these principles. If you don’t like living here, you can go somewhere else, sir.”
147. Neither Mr. Mauzy nor the City of Bloomfield, through its officials, has ever made any attempt to articulate the exact historical significance of the TCM.